Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The IDS filed after a Notice of Allowance mailing but before payment of an issue fee has been considered by the Examiner.
	The references did not change the allowability of the instant claims.
	The WO2015/056014 document is silent regarding treating PKD in a subject and is silent regarding contacting a hematopoietic stem cell with a recombinant vector comprising an expression cassette comprising a polynucleotide sequence encoding a pyruvate kinase, liver and red blood cell (PKLR) polypeptide, and administering the hematopoietic stem cell to the subject.  The reference recites use of lentiviral vectors but does not anticipate or render obvious the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636